Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B (Figs. 8 - 23) in the reply filed on 07/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 - 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1 - 6 are cancelled. 
Claim 19, line 1, “the actuator assembly is” is changed to “the actuator is”

Allowable Subject Matter
Claims 7 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 7 - 15 are directed towards a tensioner instrument.  Neary et al. (US 2013/0079827 A1) is the closest prior art.  Neary discloses a tensioner instrument (Fig. 1, ref. 100) including a cannulated main body (paragraph [0029], ref. 124, Fig. 1) and a collar configured to translate along the main body (paragraphs [0028-30], ref. 126), and a ratchet assembly (Fig. 7) including a pair of rotary ratchets (refs. 771, 772).  However, Neary is silent regarding a threaded shaft configured to move the collar, instead a handle ref. 128 is configured to advance the collar over a main body (paragraph [0030]).  In addition, Neary fails to disclose a fixed handle and a pivoting handle and a spool keyed to the ratchets and positioned between the ratchets and an actuator assembly including an actuator configured to engage the first and second rotary ratchets, wherein when the pivoting handle is squeezed towards the fixed handle, the actuator contact the ratchets and forces the ratchets and spool to rotate. 
Likewise, Neary discloses the claimed subject matter of claims 16 - 20 except for a band clamp having an opening for receiving the flexible band and a fixed handle, and a spool keyed to the ratchet, and an actuator configured to engage the ratchet and wherein when the pivoting and fixed handles are squeezed together, the actuator forces the ratchet and spool to rotate, thereby applying tension to the flexible band.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773